DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 04/07/2022.  This action is made non-final.
Claims 1-2, 4, 6-11 are pending in the case.  Claims 1, 9 and 10 are independent claims.  Claims 3, 5 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
				
			Response to Arguments/Remarks
Applicant’s arguments/remarks (pages 11-12, hereinafter Remarks) filed on 04/07/2022 with respect to the rejection of claim 4 under 35 U.S.C. 112(d) have been considered but they are not persuasive.
In response to Examiner’s rejection of claim 4 under 35 U.S.C. 112(d) for “failing to include all the limitations of the claim upon which it depends” listed in the Final Office Action of 10/07/2021, Applicant argues that the examiner’s reasoning on claim 4 is applicable to method claims reciting conditional language but is not applicable to system claims like claims 1 and 4.
The examiner respectfully disagrees.  As indicated in this Office Action under 35 U.S.C. 112(d), when claim 4 is read together with claim 1 , the limitation  “then causes the key transfer memory storage area to store the first numerical value” is repeated and/or the limitation “then cause the entered numeral storage area and the entered numeral input area to store the first numerical value stored in the key transfer memory storage area” is rendered meaningless, thus causing a contradiction among claim elements (see § 112(d) rejection, below for details). Therefore, the rejection of claim 4 under 35 U.S.C. 112(d) is maintained.
With respect to the Applicant’s argument regarding Ex Parte Schulhauser, it is noted that the type of the claim in Schulhauser (i.e., distinguishing between a system and a method claim)  does not resolve the inconsistencies that claim 4 introduces into the language of claim 1 of the instant application.  Further clarification is needed in the claims to ensure that the steps of claim 1 are properly limited.

Applicant’s arguments/remarks (pages 13-14, hereinafter Remarks) filed on 04/07/2022 with respect to the rejection of the amended claim 1 filed on 04/07/2022 under 35 U.S.C. 103 by Nakano (US5,901,074), Tanaka(US2015/0269114) and Muraki (US 2015/0269114) have been considered but they are not persuasive.
Applicant argues that the amended claim 1 recites an internal processing of “storing this numerical data in the first memory area (‘entered numeral input area’), then copying the numerical data to the second memory area (‘key transfer memory storage area’), and then copying again the numerical data to the first memory area and the third memory area (‘entered numeral storage area’) from the second memory area” which provides a benefit of utilizing an internal processing in the existing art of M+ key operation of “storing this numerical data in the first memory area, then copying the numerical data to the second memory area, and then copying again the numerical data to the first memory area and the third memory area from the second memory area” but the prior art of Muraki fails to provide any internal processing recited in claim 1, because Muraki merely teaches general behavior related to a M+ key and Nakano, Tanaka or Patton (US2008/0301208) fails to cure the deficiencies of Muraki.
The examiner respectfully disagrees because amended claim 1 does not show any functional advantages and/or improvement of utilizing the “internal processing” as argued by the Applicant. Claim 1 merely presents a sequence of steps to store numerical value from an external device and key input before performing an arithmetic operation triggered by operator input and a sequence steps to store a numerical value in storage area related to M+ Key operations.  As cited and discussed in the rejection of claim 1, Tanaka teaches the ultimate functions or outcomes “to cause the entered numeral input area to store a first numerical value transferred from an external device; then cause the key transfer memory storage area to store the first numerical value; then cause the entered numeral storage area and the entered numeral input area to store the first numerical value stored in the key transfer memory storage area” recited in claim 1, i.e., the key transfer memory storage, the entered numeral storage area and the entered numeral input are to store the transferred first numerical value from an external device (Tanaka: paragraphs [0129]-[0130] & [0145] & [0153] & B1 of Fig. 10). Muraki teaches the limitations related to M+ key included in the amended claim 1. The combination of Nakano, Tanaka and Muraki teaches the limitations of claim 1, with motivations cited and discussed in the rejection of claim 1. Please see the rejection of claim 1 for details.


Claim Rejections - 35 USC § 112
Rejections of claim 4 under 35 U.S.C. 112(a) and 112(b) are withdrawn, in light of the amendment filed on 01/07/2022 and entered in the AFCP advisory on 02/07/2022.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 4, claim 4 is dependent upon  claim 1. Claim 4 recites  that a determination is made whether the display can display the first numerical value, and if it can then “cause the key transfer memory storage area to store the first numerical value stored in the entered numeral input area,” otherwise “refrain from causing the key transfer memory storage area to store the first numerical value stored in the entered numeral input area”; However, Claim 1  recites  “cause the entered numeral input area to store a first numerical value transferred from an external device; then cause the key transfer memory storage area to store the first numerical value; then cause the entered numeral storage area and the entered numeral input area to store the first numerical value stored in the key transfer memory storage area” .
Claim 4 fails to further limit the subject matter of the parent claim 1 where “the key transfer memory storage area” has already stored “the first numerical value” and/or where “the entered numeral storage area and the entered numeral input area [are storing] the first numerical value stored in the key transfer memory storage area”. According to claim 4, a determination can be made that the display can or cannot display the first numerical value stored in the entered numeral input area – if the display can display the value then it appears that the step of “cause the key transfer memory storage area to store the first numerical value” of claim 1 is repeated; if the display cannot display the value then the step of “then cause the entered numeral storage area and the entered numeral input area to store the first numerical value stored in the key transfer memory storage area” of claim 1 cannot be completed because there is no “first numerical value stored in the key transfer memory storage area.”
	The repetitiveness and conflict in recited claim elements introduced by claim 4 language of the instant application (as discussed above) are different from the example described in Patent Trial and Appeal Board decision of Ex parte Schulhauser that is included in Applicant’s Remarks (pages 11-12). In Schulhauser, the interpretation of system claim 11 is different from that for method claim 1, with regard to conditionally recited claim element (discussing that a structural claim element is required to be present in the system of claim 11 of Schulhauser regardless of whether a recited condition is met or not, while the structural claim element is not required to be present if conditionally recited in a method claim like claim 1 of Schulhauser during claim interpretation). However, the recitation of claim 4 of the instant application does not introduce any omission of a step in claim interpretation when the step is conditionally recited.  Rather, the language of claim 4 of the instant application introduces repetition and conflict (i.e., inconsistency) in recited claim elements upon interpretation.
	Therefore, claim 4 is rejected under 35 U.S.C. 112(d).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
The examiner has tried to reach Applicant’s Representative, Chao Wei Chung (Reg. 62,215), on multiple occasions in September of 2022 via phone.  The examiner has left Representative Chung a voicemail to schedule a phone interview to discuss the 112(d) issue, but the examiner has not heard back from Applicant’s Representative. 


					Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 5,901,074; PTO-892 of 10/07/2021, hereinafter Nakano), and further in view of Tanaka (US 2017/0280272, PTO-892 of 04/13/2021) and Muraki (US 2015/0269114, PTO-892 of 04/13/2021). 
	Regarding claim 1,  Nakano teaches An electronic apparatus (Fig. 1) comprising: 
a key input device comprising a plurality of input keys (Fig. 1 & [col 2, line 36-67], Unit 12, e.g., Numeral input key and function/symbol); 
a memory storing an instruction and configured to secure therein (Fig. 1 & [col 3, line 31-37], ROM 13 & program), at least: 
…
an entered numeral storage area (Fig. 1 & [col 3, line 44-47], data storage 14b, i.e., “entered numeral storage area” stores the calculation or operation expression data input and displayed by the operation of the key-in unit 12, data on the result of the calculation, and set condition data ); and 
an entered numeral input area (Fig. 1 & [col 3, line 41-42 & line 48-49], display register 14a + work area 14c, i.e., “entered numeral input area”, for data to be displayed on the display 16; [col 3, line 48-49], data input to be read from the work area 14c); and 
an operator information area (Fig. 1 & [col 3, line 39], function key register L, i.e., “operator information area”; [col 2, line 60-67], function/symbol key for arithmetic operation keys: ‘+’ , ‘-‘, ‘x’ & ‘/’ & ‘=’, prefix operator/function keys, e.g., sin, cos, tan; set flag in register L for function/symbol key ); and
a processor (Fig. 1, CPU) configured to: 
cause the entered numeral input area to store a first numerical value (Fig. 4C, “5” is the first numerical value which is stored in display register 14a & work area 14c of Fig. 1 & [col 3, line 41-42 & 48-49]; Fig. 3) … 
then cause the entered numeral storage area and the entered numeral input area to store the first numerical value… (Fig. 4C, “5” is the first numerical value which is stored in display register 14a & work area 14c of Fig. 1 & [col 3, line 41-42 & 48-49] and Fig. 1 data storage 14b & [col 3, line 44-47]; Fig. 3); 
then cause a second numerical value input through the key input device to be stored in the entered numeral input area instead of the first numerical value (Fig. 4E & [col 4, line 66-67]-[col 5, line 1-4], “31”, a second numerical value entered via key input device in unit 12 of Fig. 1, “31” is stored in display register 14a & work area 14c before being displayed in Fig. 4E), while the first numerical value continues to be stored in the entered numeral storage area and… (Fig. 4E & [col 4, line 66-67]-[col 5, line 1-4], “31”, a second numerical value entered via key input device in unit 12 of Fig. 1, “31” is stored in display register 14a & work area 14c before being displayed in Fig. 4E, while “5” continues to be stored in data storage 14b of Fig. 1 for calculation of “5+31”=”36” displayed in Fig. 4F; Fig. 3);
 in response to a first operator of a first type being input through the key input device after the reception of the first numerical value … (Fig. 4D & [col 4, line 57-59], “+”, i.e., first operator, entered through the key input device of Unit 12 in Fig. 1 after receiving the first value “5” in Fig. 4C) and prior to the input of the second numerical value input through the key input device (Fig. 4D before Fig. 4E & [col 4, line 66-67]-[col 5, line 1-4] for entering “31”), cause the operator information area to store the first operator (Fig. 1 & [col 3, line 39] & [col 4, line 57-59], “input function data ‘+’ is displayed in black” after ‘+’ information is stored in register L  in Fig. 4D & [col 3, line 39] &[col 2, line 60-67]; Fig. 3); and 
in response to a second operator of a second type being input through the key input device (Fig. 4F & [col 5, line 12-15], second operator “=” is entered ) after the second numerical value is stored in the entered numeral input area (Fig. 4F, after “31” is stored in work area 14c) while the first numerical value continues to be stored in the entered numeral storage area and … (Fig. 4E to Fig. 4F,  “5” continues to be stored in data storage 14b of Fig. 1 for calculation of “5+31”=”36” displayed in Fig. 4F) and after the first operator is stored in the operator information area (Figs. 4D-4E, “+” stored in Register L and displayed on the screen; Fig. 3), 
perform an arithmetic operation defined by the first operator of the first type on the first numerical value stored in the entered numeral storage area and the second numeral stored in the entered numeral input area (Fig. 4F, calculate “5+31”=”36”, based on data in the enter numeral storage area and the entered numeral input area cited & discuss above; Fig. 3); and 
then cause the entered numeral storage area to store a result of the arithmetic operation instead of the first numerical value (Fig. 1 & [col 3, line 44-47], data storage 14b, i.e., “entered numeral storage area” stores the calculation or operation expression data input and displayed by the operation of the key-in unit 12, data on the result of the calculation, and set condition data, result “36” is stored) and the entered numeral input area to store the result of the arithmetic operation instead of the second numerical value (Fig. 1 & Fig. 4F, display register 14a & work area 14c  to store the result of “36” displayed on the screen; Fig. 3). 
	Nakano does not seem to expressly teach a key transfer memory storage area to store the first numerical value transferred from an external device, to be used by the apparatus to populate the first numerical value to the entered numeral input area and the entered numeral storage area, and to maintain the state of the first numerical value (in the key transfer memory storage area) while the apparatus performs subsequent operation.
	However, the prior art of Tanaka can be relied upon for a teaching of the features. Tanaka is directed toward communications between a scientific calculator and a mobile terminal like a tablet (Fig. 1 & [0012]). The communications include data transfers between the scientific calculator and the mobile terminal (Figs. 3-4). Specifically, Tanaka teaches a key transfer memory storage area ([0129]-[0130], a buffer in memory 14, i.e., “a key transfer memory storage area”, of calculator 10F in Fig. 3 stores the distribution data item from tablet terminal 20, before the data in the distribution data item is further extracted and transferred to other areas in memory 14 of the calculator) to store the first numerical value transferred from an external device ([0129]-[0130], tablet terminal 20 first transmits only the setting data included in the designated distribution data item to the scientific calculator 10FB, therefore a buffer in memory 14, i.e., “a key transfer memory storage area”, of calculator 10F in Fig. 3 stores the distribution data item from tablet terminal 20), to be used by the apparatus to populate the first numerical value to the entered numeral input area and the entered numeral storage area ([0130] & [0145] & [0153], distribution data item from the tablet terminal 20, including the first numerical value, is copied to the input data area 14d, i.e., “the entered numeral input area” and the calculation result data area 14e, i.e., “the entered numeral storage area” in Fig. 3 of the calculator), and to maintain the state of the first numerical value (in the key transfer memory storage area) while the apparatus performs subsequent operation ([0129], the distribution data item, including the first numerical value, is maintained in the buffer of memory 14 of the calculator in Fig. 3, until the next distribution data item is transferred from the tablet terminal 20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the memory and function for transmitting/receiving communication data between calculator and other devices like a smartphone taught by Tanaka (Fig. 3 & [0094], QR data area for transmitting communication data from the calculator to a smartphone in [0041]; [0129]-[0130], setting data area 14c, input data area 14d and calculation result data area 14e of calculator 10F can receive data of a distribution data item from a smartphone; Fig. 4 & [0123]-[0124], backup data area and work data area of a smartphone for receiving and transmitting communication data to/from a calculator) in the system of Nakano to achieve the claim limitation, including the limitation “to cause the entered numeral input area to store a first numerical value transferred from an external device; then cause the key transfer memory storage area to store the first numerical value; then cause the entered numeral storage area and the entered numeral input area to store the first numerical value stored in the key transfer memory storage area” (Tanaka: [0129]-[0130] & [0145] & [0153], in these paragraphs & B1 of Fig. 10, Tanaka teaches the ultimate functions or outcomes recited in this portion of claim 1, i.e., the key transfer memory storage, the entered numeral storage area and the entered numeral input are to store the transferred first numerical value.  Note: Applicant is encouraged to clearly and logically recites steps 33-34 and step 37 of Fig. 6 & [0105] disclosed in the instant application specification, to indicate the functional advantages of the recited steps so as to overcome the teachings of Tanaka) .  One would be motivated to make such a combination to use known between-device data transfer technique to the devices like calculators and smartphones for subsequent data exchange and data analysis (Tanaka: Fig. 3, QR data area in memory of calculator; Fig. 4 & [0123]-[0124], receiving and transmitting work data in tablet; [0041], smartphone).
In addition, Tanaka at least suggests the limitations wherein 
the memory is further configured to secure therein an independent memory storage area ([0029], STO memory registration key, where the memory for memory key function in [0029] & [0027] can be independent from setting data area 14c, input data area 14d and calculation result data area 14e in Fig. 3, in order to perform memory recall via e.g., RCL key), 
wherein the processor is further configured to: (Fig. 1 & Fig. 3), 
in response to an input through a memory storage key of the key input device, cause the independent memory storage area to store a numerical value obtained by processing the numerical value stored in the entered numeral input area ([0029], STO memory registration key); and 
in response to an input from a memory read key of the key input device, cause the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area (Fig. 1 & [0027], RCL memory call key, M+ memory plus & M- memory subtract key are known in the field of calculator), and 
wherein processing to cause the entered numeral input area and the entered numeral storage area to store the value stored in the key transfer memory storage area ([0130], set the entered numeral input area and the entered numeral storage area to store the value stored in the key transfer memory storage area; Fig.1 & Fig. 3 & Figs. 9-10 and associated paragraphs) and processing to cause the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area (Fig. 1 & Fig. 3 & [0027] & [0029], set the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area via memory recall function) are common processing (Fig. 1 & Fig. 3 & Figs. 9-10, students and teacher can use the key transferred input data or memory recall data in one common calculator 10F, which is consistent with [0103] & [0106] of the instant application specification).
	Although memory function keys like M+, RCL, STO are known in the field of calculator, Nakano/Tanaka does not seem to have shown examples to clearly demonstrate the recited functions of memory storage key and memory read key.
However, the prior art of Muraki can be relied upon for a teaching of the features. Muraki is directed toward providing a calculator that supports user defined mathematic expressions ([abstract]). Muraki teaches providing display controls of variables and their values ([0008]). Specifically, Muraki teaches the memory is further configured to secure therein an independent memory storage area (Figs. 1-3 & [0039] & [0044]-[0045], variable memory 163 vs. input type memory 164 ), 
the processor is further configured to (Figs. 2-3), 
in response to an input through a memory storage key of the key input device, cause the independent memory storage area to store a numerical value obtained by processing the numerical value stored in the entered numeral input area ([0054] & Figs. 4A-4B, STO memory store key, more examples in Fig.4F & Fig. 4J); and 
in response to an input from a memory read key of the key input device, cause the entered numeral input area and the entered numeral storage area to store the numerical value stored in the independent memory storage area ([0045] & Fig. 4C, memory Recall operation; more information in Figs. 4A-4J).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the memory function key processing in Muraki in the system of  Nakano/Tanaka to achieve the claim limitation.  One would be motivated to make such a combination to take advantage of both memory function keys to utilize data stored in internal apparatus memory and communication with external devices to access external work data when needed (Tanaka: [0009], use new work data via communication device; [0007], use work data in internal memory).

Regarding claim 2,  Nakano/Tanaka/Muraki teaches The electronic apparatus according to claim 1. Nakano and Tanaka also teaches the limitation wherein the processor is configured to, cause a display to display the first numerical value stored in the entered numeral input area (Nakano: Fig. 4C & Fig. 1 & [col 3, line 41-42], first numerical value “5” stored in, display register 14a + work area 14c, i.e., the entered numeral input area, of Fig. 1, is displayed in Fig. 4C; Tanaka: Fig. 10 & [0131], displays the calculation expressions in the “entered numeral input area” and the calculation result data, corresponding to the work data downloaded from tablet terminal 20; or Fig. 10, (A4)-(A7), display the value stored in the entered numeral input area via key 11 input unit in Fig. 1).

Regarding claim 7, Nakano/Tanaka/Muraki teaches The electronic apparatus according to claim 1. Nakano and Tanaka also teaches the limitation wherein the input key is a hardware key (Nakano: Fig. 1 & [col 2, line 36-46], circuit & key-in unit 12; Tanaka: Fig. 1 & [0024], input key units in calculator 10F).

Regarding claim 8, Nakano/Tanaka/Muraki teaches The electronic apparatus according to claim 1. For reasons and motivations cited and discussed, Tanaka also teaches the limitation wherein the external device is a smart device (Fig. 3, smart phone communication device is the external device to Calculator 10F).

Regarding claim 9, claim 9 is directed to a method performed by a processor of the electronic apparatus of claim 1.  Claim 9 is rejected with the same rationale as claim 1.

Regarding claim 10, claim 10 is directed to a non-transitory computer-readable recording medium product with instructions performed by a processor of the electronic apparatus of claim 1.  Claim 10 is rejected with the same rationale as claim 1.

12.	Claim 6 is rejected under 35 U.S.C. 103  as being unpatentable over Nakano/Tanaka/Muraki as applied to claim 1 above, and further in view of Patton, JR. (US 2008/0301208; hereinafter Patton, PTO-892 of 04/13/2021).
	Regarding claim 6, Nakano/Tanaka/Muraki teaches The electronic apparatus according to claim 1. Nakano/Tanaka/Muraki does not seem to expressly teach the limitation wherein the memory is further configured to secure therein a reference date storage area, and wherein the processor is further configured to: calculate a date based on a reference date stored in the reference date storage area and the entered numeral; and cause the entered numeral input area and the entered numeral storage area to store the date calculated.
	However, the prior art of Patton can be relied upon for a teaching of the limitations. Patton is directed toward a electronic date calculator ([abstract]). Patton teaches providing convenient calculation and display of future and past dates ([0005]). Specifically, Patton teaches the memory is further configured to secure therein a reference date storage area([0026],user selectable parameter for setting any desired date or base/reference date included in box 14, other than present/current date shown in Fig. 1; Fig. 1 & [0017], date display 14 ), and 
Wherein the processor is further configured to: 
calculate a date based on a reference date stored in the reference date storage area and the entered numeral (Figs. 3-5 & [0020], base/reference date 05/14/2007 in box 14 of Fig. 4, plus 10 days in box 22 which is “the entered numeral”, the result date is 05/24/2007 in box 14 of Fig. 5; [0026],user selectable parameter for setting any desired date or base/reference date included in box 14); and 
cause the entered numeral input area and the entered numeral storage area to store the date calculated (Figs. 3-5 & [0020], base/reference date 05/14/2007 in box 14 of Fig. 4, plus 10 days in box 22 which is “the entered numeral”, the result calculated date is 05/24/2007 in box 14 of Fig. 5 , box 22 and box  14 can be interpreted as the “entered numeral input area and the entered numeral storage area in Fig. 1 and Fig. 3 of Tanaka as discussed in claim 1).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included date function in Patton in the system of  Nakano/Tanaka/Muraki to achieve the claim limitation.  One would be motivated to make such a combination for users to perform dates calculations to know dates in the future or the past for planning or business analysis (Patton: [0004]).

Allowable Subject Matter
13.	Claim 11 is objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note that Claim 4 is only rejected under § 112(d), as discussed above; Claim 4 would be objected in a similar manner as Claim 11 once § 112(d) issues are resolved.


Conclusion
	
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179